DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JP on 11/09/2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/01/2019 and 12/17/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to a semiconductor device. More particularly, the disclosure relates to a memory device and a built-in self-test method thereof.
The claimed invention as set forth in claim 1 recites features such as:

a self-test circuit, configured to generate a self-test data signal and a power voltage control signal, the self-test circuit being activated according to a reset signal, so as to switch the memory device to a built-in self-test mode from a normal mode; 
a memory cell array, coupled to the self-test circuit, receiving the self-test data signal, and outputting a self-test failure signal; 
a power voltage generator, coupled to the self-test circuit and generating a word line power voltage according to the power voltage control signal; and 
a redundant row address replacement circuit, receiving the word line power voltage and the self-test failure signal, and providing a redundant word line address to the memory cell array, 
wherein the power voltage generator is configured to provide the word line power voltage in the built-in self-test mode to be lower than the word line power voltage in the normal mode.

The prior arts of record, namely Gillingham (US-6182257), teach [a] semiconductor device having a self test circuit including an embedded dynamic random access memory array for storing data, a self test controller for internally generating test data patterns and expected resulting data and for comparing the expected resulting data with actual resulting data, test interface circuitry for loading the test data patterns into the memory and reading back the actual resulting data from the memory, means for selectively programming a voltage level to be applied to a selected cell plate of the memory according to predetermined test requirements and means for storing an 
The prior arts of record, however, fail to teach, singly or in combination, a self-test circuit, configured to generate a self-test data signal and a power voltage control signal, the self-test circuit being activated according to a reset signal, so as to switch the memory device to a built-in self-test mode from a normal mode; a power voltage generator, coupled to the self-test circuit and generating a word line power voltage according to the power voltage control signal; and a redundant row address replacement circuit, receiving the word line power voltage and the self-test failure signal, and providing a redundant word line address to the memory cell array, wherein the power voltage generator is configured to provide the word line power voltage in the built-in self-test mode to be lower than the word line power voltage in the normal mode. As such, modification of the prior art of record to include the claimed self-test circuit, configured to generate a self-test data signal and a power voltage control signal, the self-test circuit being activated according to a reset signal, so as to switch the memory device to a built-in self-test mode from a normal mode; a power voltage generator, coupled to the self-test circuit and generating a word line power voltage according to the power voltage control signal; and a redundant row address replacement circuit, receiving the word line power voltage and the self-test failure signal, and providing a redundant word line address to the memory cell array, wherein the power voltage generator is configured to provide the word line power voltage in the built-in self-test mode to be lower than the word line power voltage in the normal mode can only be self-test circuit, configured to generate a self-test data signal and a power voltage control signal, the self-test circuit being activated according to a reset signal, so as to switch the memory device to a built-in self-test mode from a normal mode; a power voltage generator, coupled to the self-test circuit and generating a word line power voltage according to the power voltage control signal; and a redundant row address replacement circuit, receiving the word line power voltage and the self-test failure signal, and providing a redundant word line address to the memory cell array, wherein the power voltage generator is configured to provide the word line power voltage in the built-in self-test mode to be lower than the word line power voltage in the normal mode set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the self-test circuit, configured to generate a self-test data signal and a power voltage control signal, the self-test circuit being activated according to a reset signal, so as to switch the memory device to a built-in self-test mode from a normal mode; a power voltage generator, coupled to the self-test circuit and generating a word line power voltage according to the power voltage control signal; and a redundant row address replacement circuit, receiving the word line power voltage and the self-test failure signal, and providing a redundant word line address to the memory cell array, wherein the power voltage generator is configured to provide the word line power voltage in the built-in self-test mode to be lower than the word line power voltage in the normal mode claim 1. Independent claim(s) 15 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn et al. (US-9368236) teaches A semiconductor memory apparatus may include a read/write circuit unit configured to receive an external voltage, to read data from a memory cell array, and to generate a pre-read signal, while an internal voltage is generated during a test mode, and a controller configured to selectively drive a write circuit unit in response to the pre-read signal. (Abstract and Figs. 1 and 3 and discussion therein)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        02/26/2021